In a proceeding under section 89 of the Membership Corporations Law, by the widow of Max Rosenthal, deceased, for the disinterment of Ms body from the Beth David Cemetery, the Cemetery Association of Young Israel of Flatbush appeals from an order of the Supreme Court, Queens County, dated December 28, 1961, which granted the widow’s petition. Order affirmed, without costs. Under the circumstances disclosed by this record, the granting of the motion was not an improvident exercise of discretion (Matter of Sherman [Mt. Eden Cemetery Assn.— West Side Inst. Synagogue], 107 N. Y. S. 2d 905; affd. 279 App. Div. 872, affd. *700304 N. Y. 745; Matter of Currier [Woodlawn Cemetery], 300 N. Y. 162). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.